DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on January 11, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        

Examiner’s Comments:

After full review of the claims by the examiner and examiner’s supervisory examiner, et al., the following issues are found to remain in the current claim language and are maintained below: 


MPEP 2103 I C Intended Use


Re Claim 1 “parsing… to derive updated data…” and “in a performance review process… to determine an adjustment… ” Further, the language “processing the updated data” does not have patentable weight as it merely further describes the intended use of “to derive updated data”
Re claim 9, “ to derive additional information also pertinent to the one or more affected drivers in the first set”
Re claim 10, “as a condition to providing the motor vehicle insurance”
Re claim 11, “for providing a ride service”


“…  Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,…”


Not positively Recited

Re Claim 1,  “receiving… from a set of servers of monitored companies that (i) compensate… (ii) provide… (iii) both compensate … and provide…, … wherein each of the monitored drivers performs services… is monitored in real time by means of at least one application executing on a mobile computing device… a server operated by one of the monitoring companies, wherein such first data feeds provide…”, “wherein the targeted terms are dynamically adjusted… driver performance determined…”

Re Claims 2-4 “… the result determined by the performance review process…”


“Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.” (In re Wilder, 166 USPQ 545 (CCPA 1970)



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-4 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

MPEP 2161.01 (I), Lack of Algorithm
	Claim 1 recites,   “receiving… monitored drivers performs services as a driver of a motor vehicle of which the use is monitored in real time by means of at least one application executing on a mobile computing device… wherein such first data feeds provide contemporaneous information concerning performance of the monitored drivers”, “parsing… to derive updated data pertinent to one or more affected drivers…”, “in a performance review process…”, “in a result communication process…”, “wherein the targeted terms are dynamically adjusted based at least on contemporaneous driver performance determined at least in part by the set of data feeds from the servers of the set of monitoring companies”
Also Claims 2-4 reciting, “…determining by the performance review process…”
Accordingly the specification for example, in [¶0004  and  ¶0016]  “there is provided a computer-implemented method, using computer processes executing on an administrator server system, for 
The above recited details above simply restate the functions recited in the claim and/or  does not allow one of ordinary skill in the art to understand the intended function(s) to be performed. Thus the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Unclear Scope
According to the preamble the claim is directed to “A computer-implemented method”. The body of the claim, however, further describes “computer processes”. In other words, the preamble describes a method that uses computer processes, without describing the method.  The scope of the claim is unclear
Re Claim 1-  According to the preamble, the method is performed by an administrator server system. However, the claim also recites,
 “receiving… a set of servers of a set of monitoring companies that (i) compensate… or (ii) provide… (iii) both compensate the monitored drivers… and provide… , wherein each of the monitored drivers performs services as a driver of a motor vehicle of which the use is monitored in real time by means of at least one application executing on a mobile computing device in communication with a server operated by one of the monitoring companies, wherein such first data feeds provide contemporaneous information concerning performance of the monitored drivers”, “in a performance review process, evaluating…”, “in a result communication process, communicating…”, “wherein the targeted terms are dynamically adjusted…” . Therefore, it is unclear whether the claim is directed to the administrator server system or combination “administrator server system” and “servers of a set of monitoring companies”, “monitored drivers”, “mobile computing device”, “monitoring companies”, “first data feeds” and what performs the “performance review process”, “result communication process” and “dynamically [adjusting] targeted terms…”. (see In re Zletz, 893 F.2d 319, 321 (Fed Cir. 1989)]


MPEP 2173.05(e  ) Lack of Antecedent Basis


See Claim 1 reciting,  “maintaining… of the contractual service”, “[parsing] processing the updated data” (as part of the “parsing” step “updated data” is to be derived, however, according to the claim it is never actually derived). There is therefore insufficient antecedent basis for this limitation in the claim.
See also Claims 2-4 reciting, “the result” is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MANZELLA et al (US 9,984,419).  
Claim 1 recites, “A computer-implemented method, using computer processes executing on an administrator server system, for administering a program having a targeted set of terms, based on a set of contracts involving a set of services, pertaining to monitored drivers, and wherein the computer processes comprise…”. However, the language “using computer processes…” is intended use. Giving the claim its broadest reasonable interpretation it is directed to a “computer-implemented method” and the language detailing the computer processes is representative of intended use.  

“…during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or in the case of structural claims, manipulative difference) between the claimed invention and the prior art.”[see MPEP 2111.02 II]. 

Hence as Manzella et al.  teaches a computer implemented method using computer processes (550)(FIG. 5) [see Manzella, 12:25-42], the type of computer processes being claimed  is not sufficient to differentiate one “computer implemented method” that uses computer processes from another. The type of computer processes being claimed is intended use and therefore does not have patentable weight. 

Re claims 2-4 and 9-11 
Further, the body of the claim is directed to the computer processes, and is therefore  is merely describing the intended use [MPEP 2103 I C].





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692